Order, Supreme Court, Bronx County (Alan J. Saks, J.), entered April 7, 2006, which, in this dispute between attorneys over division of a contingency fee earned in a maritime personal *441injury action, denied appellant’s motion to dismiss the claims of misconduct against it by respondent, referred the matter to a Judicial Hearing Officer for a sanctions hearing, and declined to permit appellant to withdraw certain funds without it posting a bond therefor, unanimously affirmed, with costs.
Appellant, which never appealed from or otherwise challenged certain orders by a Supreme Court Justice, could not simply leave those orders undisturbed and then attempt, years later, to persuade another Justice of the same court to nullify them. It is axiomatic that one judge may not review or overrule an order of another judge of coordinate jurisdiction in the same action or proceeding (see People v Evans, 94 NY2d 499, 503-504 [2000]; Matter of Cellamare v Lakeman, 36 AD3d 905 [2007]). The motion court appropriately refused to interfere with any prior rulings by another Justice in this matter (see Matter of Wright v County of Monroe, 45 AD2d 932 [1974]). Concur—Tom, J.P., Marlow, Nardelli and McGuire, JJ.